DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021 has been entered.
The following is a non-final office action in response to the request for continued examination of October 20, 2021.
Status of Claims
Claims 1-20, as originally filed September 15, 2021, are pending and have been examined on the merits (claims 1, 8, and 15 being independent).
Response to Arguments
Applicant’s arguments and amendments filed September 15, 2021 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagree. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues: Applicant’s remarks, pages 9-11
arguendo, that the claims recite a judicial exception, the claims have been amended to recite additional features that more clearly integrate the alleged judicial exception into a practical application.” – page 10
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to provide a direct fund transfer from an aid organization to a service provider, e.g., a merchant which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions’).  For instance, in the process of claims , the limitations of maintaining… an aid organization account, maintaining… a beneficiary account associated with each beneficiary, storing… value corresponding to funds from the aid organization, crediting… funds for the beneficiary to use, debiting… from virtual stored-value account, maintaining… a service provider account, debiting… a value corresponding to the transaction, generating… transaction data creating… the beneficiary account, creating… the service provider account, updating… the service provider account, and updating… the aid organization account recite this judicial exception.  Therefore, the claims recite abstract idea.  

Furthermore, Applicant asserts that the claimed limitation of “wherein the processing device is in communication with a service provider device using a message format and a communication flow in accordance with ISO 8583, and wherein the service provider account is to be a virtual account, ………. wherein the transaction settlement module is in communication with a service provider device using a message format and a communication flow in accordance with ISO 8583” would clearly integrate the alleged judicial exception into a practical application.  In particular, the claims recite the additional elements of: the processing device and service provider device as well as a message format and a communication flow with ISO 8583. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to generally linking the exception using a generic computer component to the technology of the message format and communication flow with ISO 8583. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 8, and 15 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application.)
(3) Step 2B Consideration: The limitations recited by claims 1, 8, and 15 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of receiving… transaction data corresponding to a transaction, transferring… funds corresponding to the transaction amount, receiving… the beneficiary identifier, receiving… the service provider identifier, storing… value corresponding to funds from the aid organization, crediting… funds for the beneficiary to use, debiting… from virtual stored-value account, debiting… a value corresponding to the transaction, generating… transaction data creating… the beneficiary account, creating… the service provider account, updating… the service provider account, and updating… the aid organization account are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of providing a direct fund transfer from an aid organization to a service receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification [0026-0029]: transaction settlement module, service provider device, ISO 8583, POS terminal, computing device, account management module, an aid organization device, processing device, internet connection, a mobile computing device, a web service module, and a web portal, database. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “fixed functionality logic hardware” and “a service provider device”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic 
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence, the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner.
With regard to the rejections of the claims 1-20 under 35 USC 103, Applicant’s arguments and amendments have been considered but are not moot as a new ground of the rejection has been added and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  Further as noted in the citation above the prior art and the amendments 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a 
Step (1): In the instant case, the claims are directed towards to a method for providing a direct fund transfer from an aid organization to a service provider, e.g., a merchant which contains the steps of maintaining, receiving, debiting, transferring, creating, and updating.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a processing device, claim 8 is direct to a process, and claim 15 is direct to a system, , i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for providing a direct fund transfer from an aid organization to a service provider is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions’.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: maintaining… an aid organization account, maintaining… a beneficiary account associated with each beneficiary, storing… value corresponding to funds from the aid organization, crediting… funds for the beneficiary to use, debiting… from virtual stored-value account, maintaining… a service provider account, debiting… a value corresponding to the transaction, generating… transaction data creating… the beneficiary account, creating… the service provider account, updating… the service provider account, and updating… the aid organization account.

Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… transaction data corresponding to a transaction, transferring… funds corresponding to the transaction amount, receiving… the beneficiary identifier, receiving… the service provider identifier, storing… value corresponding to funds from the aid organization, crediting… funds for the beneficiary to use, debiting… from virtual stored-value account, debiting… a value corresponding to the transaction, generating… transaction data creating… the beneficiary account, creating… the service provider account, updating… the service provider account, and updating… the aid organization account do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e. “a processing device, an account management module, configurable logic, fixed functionality logic hardware, a transaction settlement module, a service provider device, ISO 8583, an aid organization device, a processor, and memory”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0026-0029]: transaction settlement module, service provider device, ISO 8583, POS terminal, computing device, account management module, an aid 
For example, as the claimed limitation of “wherein the processing device is in communication with a service provider device using a message format and a communication flow in accordance with ISO 8583, and wherein the service provider account is to be a virtual account, ………. wherein the transaction settlement module is in communication with a service provider device using a message format and a communication flow in accordance with ISO 8583,”, in particular, the claims recite the additional elements of: the processing device and service provider device as well as a message format and a communication flow with ISO 8583. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to generally linking the exception using a generic computer component to the technology of the message format and communication flow with ISO 8583. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 8, and 15 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application.)
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-7, 9-14, and 16-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2, 9, and 16, the step of “configured to transfer the funds corresponding to the transaction amount from the aid organization account directly to the service provider account that is mapped to the service provider identifier at a pre-determined frequency level”, in claims 3, 10, and 17, the step of “wherein the pre-determined frequency level is determined by the aid organization and the service provider.”, in claims 4, 11, and 18, the step of “generate the transaction data corresponding to the transaction between the beneficiary and the service provider”, in claims 5, 12, and 19, the step of “create the beneficiary account and map the beneficiary account to the beneficiary identifier; and update the beneficiary account based on the value to be stored in the virtual stored- value account.”, in claims 6, 13, and 20, the step of “create the service provider account and map the service provider account to the service provider identifier.”, and in claims 7, 14, and 20, the step of “update the service provider account that is 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-7, 9-14, and 16-20, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 8, and 15 above.  Merely claiming the same process using the transaction data in order to transfer the funds from an account to another account does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Musser et al. (hereinafter Musser ‘561), US Publication Number 2015/0081561 A1 in view of Malhotra et al. (hereinafter Malhotra), US Publication Number 2017/0262819 A1 in further view of Musser et al. (hereinafter Musser ‘453), US Publication Number 2015/0039453 A1.
Regarding claim 1:
Musser ‘561 discloses the following:
A processing device for facilitating a direct fund transfer from an aid organization (reads on “non-governmental organization”) to a service provider (reads on “a merchant 1110”), comprising: (Musser ‘561: See fig.1, paragraphs [0034] “A program manager is an entity, such as the non-governmental organization, that provides the aid voucher/token or other representation of the aid. Program manager contracts with a merchant 1110 to redeem the voucher, compensating merchant 1110 for their services, and sets the conditions for the voucher program.”, and see also [0030-0033])
 an account management module (reads on “Voucher manager 3116”), implemented at least partly in one or more of configurable logic or fixed functionality logic hardware (reads on “processor 3100 is functionally comprised of an electronic voucher application 3110, a data processor 3120, and application interface 3130.”), configured to: maintain an aid organization 
maintain (reads on “The electronic voucher information may include the number of unredeemed vouchers and an electronic image of the aid recipient”) a beneficiary account associated with each beneficiary that is enrolled with the aid organization, wherein each beneficiary account is configured (reads on “Electronic voucher cards 100a or electronic voucher devices 100b may be distributed by NGOs to aid recipients.”) as a virtual stored-value account for storing value corresponding to funds from the aid organization, (Musser’ 561: See paragraphs [0025] “The system described herein enables electronic vouchers 100 (e-Voucher or e-voucher), which can be embodied as electronic voucher cards 100a or electronic voucher devices 100b. Electronic voucher cards 100a or electronic voucher devices 100b may be distributed by NGOs to aid recipients.” and [0026] “The electronic voucher information may include the number of unredeemed vouchers and an electronic image of the aid recipient.”, and see also [0029-0030] and notes: “voucher is a certificate or bond that is worth a certain value. For example, vouchers may be used for housing, travel, or food.”)
wherein the virtual stored-value account is an account (reads on “Electronic voucher cards 100a or electronic voucher devices 100b may be distributed by NGOs to aid recipients.”) in which the aid organization is to credit allocated funds for the beneficiary to use and the credit of allocated funds is to be independent (reads on “the consumer never "owns" the money they are withdrawing and the NGO is not reliant on the payments network to deliver payment settlement. This is a separate function in the system, versus an interwoven function.”) of the involvement of the beneficiary, and wherein funds are to be debited (reads on “the NGO mobile POS device 1112 verifies that there are an adequate number of unredeemed vouchers, and then decrements the number of unredeemed voucher by the amount corresponding to the goods or services received by the aid recipient.”) from the virtual stored-value account whenever the beneficiary makes a purchase transaction; and (Musser’ 561: See paragraphs [0025] “Electronic voucher cards 100a or electronic voucher devices 100b may be distributed by NGOs to aid recipients.”, [0026] “Electronic voucher card 100a is similar to a conventional payment card and may be encoded with a magnetic stripe on the opposite side (not shown) or contain a chip encoded with electronic voucher information. The electronic voucher information may include the number of unredeemed vouchers and an electronic image of the aid recipient.”, and [0029] “the electronic voucher transaction occurs using the electronic voucher and an NGO mobile point-of-sale (POS) device 1112. At the time of a voucher transaction, the number of unredeemed vouchers and the electronic image are read by or transmitted to the NGO mobile point-of-sale device 1112. The merchant 1110 then uses the electronic image to verify the identity of the aid recipient and provides the goods or services specified by the voucher program.”, and see also [0048] “Once the aid recipient is authenticated, the NGO mobile POS device 1112 verifies that there are an adequate number of unredeemed vouchers, and then decrements the number of unredeemed voucher by the amount corresponding to the goods or services received by the aid recipient.”, and see also [0119-0120])
maintain (reads on “store NGO-approved merchant information”) a service provider account associated with each service provider, (Musser’ 561: See paragraph [0098] “NGO 
wherein the processing device is in communication with a service provider device (reads on “computing device known in the art capable of communicating electronic voucher information to the NGO mobile POS device 1112”) using a message format and a communication flow in accordance with [………..], and wherein the service provider account (reads on “NGO merchant database 5210 is configured to store NGO-approved merchant information, such as their account information.”) is to be a virtual account; and (Musser’ 561: See paragraph [0049] “When used in conjunction with a NGO mobile POS device 1112, electronic voucher device 100b may be used to assist in enabling electronic voucher redemption. In this example, electronic voucher device 100b is a mobile phone. Electronic voucher device 100b may be a mobile phone, tablet computer, personal digital assistant (PDA) or other portable computing device known in the art capable of communicating electronic voucher information to the NGO mobile POS device 1112.”, and see also [0098] and notes: Musser’ 561 is silent for “ISO 8583” and it is further taught by Malhotra below.)
wherein the transaction settlement module is in communication (reads on “computing device known in the art capable of communicating electronic voucher information to the NGO mobile POS device 1112”) with a service provider device using a message format and a communication flow in accordance with [………..], (Musser’ 561: See paragraph [0049] “When used in conjunction with a NGO mobile POS device 1112, electronic voucher device 100b may be used to assist in enabling electronic voucher redemption. In this example, electronic voucher device 100b is a mobile phone. Electronic voucher device 100b may be a mobile phone, tablet computer, personal digital assistant (PDA) or other portable computing device known in the art notes: Musser’ 561 is silent for “ISO 8583” and it is further taught by Malhotra below.)
wherein the account management module is further configured to: debit (reads on “decrements the number of unredeemed voucher by the amount…”) a value corresponding to the transaction amount from the beneficiary account that is mapped to the beneficiary identifier, and (Musser’ 561: See paragraph [0048] “Once the aid recipient is authenticated, the NGO mobile POS device 1112 verifies that there are an adequate number of unredeemed vouchers, and then decrements the number of unredeemed voucher by the amount corresponding to the goods or services received by the aid recipient.”, and see also [0047])
* Musser ‘561 does not explicitly disclose the following, however Malhotra further teaches:
…… ISO 8538 …. (Malhotra: See paragraph [0050] “the transaction request may include formatting/encoding according to ISO 8583, which is a standard for transaction messages established by the International Organization for Standardization. And, in particular, it is contemplated that the transaction request may include a message type indicator (MTI) of "0100", indicating that the request is for authorization of the fund transfer/transaction by the financial institution 102, associated with the source payment account of the consumer 110.”, and see also [0042])
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include using ISO 8583 for financial transaction in the method of Musser ‘561 as further taught by Malhotra because it would allow that different systems can exchange financial transaction requests and responses (Malhotra: See paragraph [0050]).  Further because the claimed invention is merely a combination of old elements, and in the combination, 
* Musser ‘561 and Malhotra do not explicitly disclose the following, however Musser ‘453 further teaches:
a transaction settlement module (reads on “the transaction management system 3140”), implemented at least partly in one or more of configurable logic or fixed functionality logic hardware, configured to (reads on “An apparatus embodiment processes a financial transaction. The apparatus comprises a network interface and a processor. The network interface receives the aid transaction from a point-of-sale (POS) device. The aid transaction contains a cardholder identifier, and a merchant identifier.”): receive (reads on “receives a transaction and voucher information from a merchant point of sale device. For example, a voucher payment card might be swiped, dipped, or tapped. In some embodiments, a QR code or alphanumeric code may be typed or read.”), upon initiation by a service provider (reads on “a merchant point of sale device”)  entering (reads on “transaction data includes: a cardholder identifier (which may be a Primary Account Number (PAN) or other unique payment card identifier), a merchant identifier, an issuer identifier, an identifier for the type of transaction taking place (a transaction type identifier), and a transaction amount.”) a beneficiary identifier and a transaction amount, transaction data corresponding to a transaction between a beneficiary and a service provider, (Musser ‘453: See paragraphs [0055] “The cross network transaction data includes: a cardholder identifier (which may be a Primary Account Number (PAN) or other unique payment card identifier), a merchant identifier, an issuer identifier, an identifier for the type of transaction taking place (a transaction type identifier), and a transaction amount.” And [0066] “the transaction management system 3140 receives a transaction and voucher information from a merchant point of sale device. For example, 
the transaction data comprises the beneficiary identifier, a service provider identifier and the transaction amount, (Musser ‘453: See paragraphs [0055] “The cross network transaction data includes: a cardholder identifier (which may be a Primary Account Number (PAN) or other unique payment card identifier), a merchant identifier, an issuer identifier, an identifier for the type of transaction taking place (a transaction type identifier), and a transaction amount.”) 
wherein the transaction settlement module is further configured to: transfer funds (reads on “process the payment to merchant 1110.”) corresponding to the transaction amount from the aid organization account (reads on “the voucher”) directly to the service provider account that is mapped to the service provider identifier. (Musser ‘453: See paragraph [0075] “If the merchant and the program manager electronically agree on the report, as determined at block 7004. Then the transaction is settled at block 7006 and the payment purchase engine 313 0 is used to process the payment to merchant 1110.”, and see also [0030], [0073-0074])
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for the transaction settlement between entities for transferring the funds in the method of Musser ‘561 as further taught by Musser ‘453 because it would help to complete the financial transaction between entities (Musser’ 453: See paragraphs [0073-0075]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2:
Musser ‘561 does not explicitly disclose the following, however Musser ‘453 further teaches:
The device of claim 1, wherein the transaction settlement module is further configured to transfer the funds (reads on “process the payment”) corresponding to the transaction amount from the aid organization account (reads on “the voucher”) directly to the service provider account (reads on “the merchant”) that is mapped to the service provider identifier at a pre-determined frequency level (reads on “Process 7000 is usually a batch process”). (Musser’ 453: See paragraph [0075] “If the merchant and the program manager electronically agree on the report, as determined at block 7004. Then the transaction is settled at block 7006 and the payment purchase engine 3130 is used to process the payment to merchant 1110.”, and see also [0030], [0073-0074] and notes: a batch process is run on regularly scheduled times (e.g. overnight or 3 time a day)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for the transaction settlement between entities for transferring the funds in the method of Musser ‘561 as further taught by Musser ‘453 because it would help to complete the financial transaction between entities (Musser’ 453: See paragraphs [0073-0075]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 3:
Musser ‘561 does not explicitly disclose the following, however Musser ‘453 further teaches:
notes: a batch process is run on regularly scheduled times (e.g. overnight or 3 time a day)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for the transaction settlement between entities for transferring the funds in the method of Musser ‘561 as further taught by Musser ‘453 because it would help to complete the financial transaction between entities (Musser’ 453: See paragraphs [0073-0075]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 4:
Musser’ 561 discloses the following:
The device of claim 1, wherein the service provider device is configured to generate the transaction data corresponding to the transaction between the beneficiary and the service provider. (Musser’ 561: See paragraph [0029] “the electronic voucher transaction occurs using the electronic voucher and an NGO mobile point-of-sale (POS) device 1112. At the time of a voucher transaction, the number of unredeemed vouchers and the electronic image are read by or transmitted to the NGO mobile point-of-sale device 1112. The merchant 1110 then uses the electronic image to 
Regarding claim 5:
Musser ‘561 does not explicitly disclose the following, however Musser ‘453 further teaches:
The device of claim 4, wherein the account management module is further configured to:
receive, from an aid organization device, the beneficiary identifier (reads on “the aid recipients' photographs”) and a value to be stored in the virtual stored-value account (reads on “the voucher”); (Musser’ 453: See paragraph [0063] “the program manager can provide a list of NGO aid recipients to register them into the system, block 5004. In some embodiments, the list of NGO aid recipients is provided with the aid recipients' photographs.”, and see also [0064] “the voucher is generated by the transaction management system 3140. In some embodiments, the voucher is an electronic payment card, identification number, or electronic token on a mobile phone or other device.”)
create (reads on “The NGO cardholder database 3230 is updated to reflect the provided NGO aid recipients and their associated photographs.”) the beneficiary account and map the beneficiary account to the beneficiary identifier; and (Musser’ 453: See paragraph [0063] “the program manager can provide a list of NGO aid recipients to register them into the system, block 5004. In some embodiments, the list of NGO aid recipients is provided with the aid recipients' photographs. Depending upon the aid program objectives, the program registration may include the collection of demographic and economic data. The NGO cardholder database 3230 is updated to reflect the provided NGO aid recipients and their associated photographs. The photographs may 
update the beneficiary account based on the value to be stored in the virtual stored-value account. (Musser’ 453: See paragraph [0072] “The transaction management system 3140 receives updates to reflect current purchases from the point of sale device.”, and see also claim 14: “wherein the network interface is further configured to receive an update message from the point-of-sale device indicating a current purchase, and to update the current balance in the database based on the current purchase.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for creating a beneficiary account with an aid organization in the method of Musser ‘561 as further taught by Musser ‘453 because it would be more transparent and efficient way to manage the account of the entity (Musser’ 453: See paragraphs [0063-0064] and [0072]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 6:
Musser ‘561 does not explicitly disclose the following, however Musser ‘453 further teaches:
The device of claim 5, wherein the account management module is further configured to:
receive, from the aid organization device, the service provider identifier (reads on “a merchant identifier”); and (Musser’ 453: See paragraph [0010] “The network interface receives 
 	create the service provider account and map the service provider account to the service provider identifier. (Musser’ 453: See paragraph [0043] “Registration interface 3142 is a structure that allows the program manager to establish the NGO program rules, such as identifying registered merchants and aid recipients, and enable their participation through the provision or sanction of an appoint of sale system and voucher, respectively.” and [0050] “NGO merchant database 3240 is configured to store NGO-approved merchant information, such as their account information.”, and see also [0030])
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for creating a service provider account with an aid organization in the method of Musser ‘561 as further taught by Musser ‘453 because it would be more transparent and efficient way to manage the account of the entity (Musser’ 453: See paragraphs [0043] and [0050]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 7:
Musser ‘561 discloses the following:
The device of claim 6, wherein the account management module is further configured to: 
update the service provider account (reads on “the merchant”) that is mapped to the service provider identifier by crediting (read on “compensate a merchant 1110 for goods and services rendered.”) the value corresponding to the transaction amount; and (Musser’ 561: See paragraph 
update the aid organization account (reads on “voucher”) by debiting (reads on “decrements the number of unredeemed voucher by the amount”) the value corresponding to the transaction amount. (Musser’ 561: See paragraph [0048] “the NGO mobile POS device 1112 verifies that there are an adequate number of unredeemed vouchers, and then decrements the number of unredeemed voucher by the amount corresponding to the goods or services received by the aid recipient.”, and see claims 2 and 3)
Regarding claims 8 and 15: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claims 9 and 16: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claims 10 and 17: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claims 11 and 18: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Regarding claims 12 and 19: it is similar scope to claim 5, and thus it is rejected under similar rationale.
Regarding claim 13: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Regarding claim 14: it is similar scope to claim 7, and thus it is rejected under similar rationale.
Regarding claim 20: it is similar scope to claims 6 and 7, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/YONGSIK PARK/Examiner, Art Unit 3695
November 28, 2021                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        12/6/2021